Citation Nr: 1448214	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-14 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to July 1986 and from February 2003 to May 2004, with additional service in the Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are irrelevant to the issue on appeal.

The issue of basic eligibility to transfer benefits under Chapter 33, Title 38, United States Code to a dependent was raised by the Veteran in March and June 2012 correspondence, but it has not been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(4) (2014).


FINDINGS OF FACT

1.  The Veteran was not discharged from a period of qualifying active duty service due to service-connected disability.

2.  The Veteran's aggregate length of creditable active duty service after September 10, 2001 is from February 10, 2003 to May 12, 2004, or 458 days.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code have not been met.  10 U.S.C.A. § 2107(b) (West Supp. 2013); 38 U.S.C.A. § 3311(b) (West Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The facts in this case are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for education benefits.  Id.; see also Mason v. Principi, 16 Vet. App. 129 (2002).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error. 

The Veteran contends that she is eligible for greater than 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code, also known as the Post-9/11 GI Bill.  In March 2011, the Veteran submitted an application for Chapter 11 benefits in lieu of Chapter 1606 benefits, and in March 2011 the Veteran was approved for benefits under Chapter 33 and informed that she was entitled to 60 percent of the maximum amounts payable for educational assistance benefits based on her eligible period of service.

The amount of educational assistance payable under Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  See 38 C.F.R. § 21.9640.  The table states that the percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  38 C.F.R. § 21.9640(a), Note (1).  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  38 C.F.R. § 21.9640(a), Note (2).  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  38 C.F.R. § 21.9640(a), Note (3).

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9640.  Active duty does not include:  (1) Full-time National Guard Duty performed under 32 U.S.C.A. orders; (2) Any period during which the individual: (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service: (i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C.A. Chapter 30 or 10 U.S.C.A. Chapter 1606 or 1607.  38 C.F.R. § 21.9505.

In this case, there is no question regarding the Veteran's dates of active duty service, which have been determined to be March 1983 to July 1986 and February 2003 to May 2004.  The Veteran's additional periods of active duty for training or inactive duty for training in the Army Reserve may not be counted towards the aggregate length of creditable active duty service, and the Veteran has not contended that they should be. 

The Veteran has asserted that because she was discharged under a service-connected disability, she should be eligible for 100 percent of the maximum amounts payable for educational assistance benefits.  A January 2011 Order from the United States Army Physical Disability Agency shows that the Veteran was released from duty effective February 2011, due to physical disability incurred as a result of injury while entitled to receive basic pay and that she was placed on the Temporary Disability Retired List.  Although 100 percent of the maximum benefit is warranted when a veteran has had at least 30 continuous days of creditable active duty service and is then discharged due to a service-connected disability, in this case the Veteran's discharge was not from a period of creditable active duty service.  See 38 C.F.R. § 21.9640(a).  The Veteran's discharge due to physical disability was a discharge from the Army Reserve, and this occurred over 6 years after the end of her qualifying creditable active duty.

Additionally, all of the Veteran's service prior to September 11, 2001 is excluded for calculating the aggregate length of creditable active duty service.  See 38 C.F.R. § 21.9640.  Thus, although the Veteran served on active duty from March 1983 to July 1986, the Veteran's total period of relevant active duty service is only from February 2003 to May 2004.  The aggregate length of creditable service for this period totals 458 days, just over 15 months of active duty service.  Accordingly, the Veteran's percentage of maximum amounts payable is 60 percent.  See 38 C.F.R. § 21.9640(a).  As such, a rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code is not warranted.

The Board recognizes the Veteran's extended period of honorable active duty and Reserve service in support of our nation.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits, and the Board has no legal authority to deviate from the law as written.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


